Mr. Justice Stone delivered the opinion of the court: On October 9, 1918, appellee brought suit in the superior court of Cook county against the appellant to recover the sum of $3720.44 deposited by him under the terms of an ordinance passed by appellant on the nth day of March, 1912. The ordinance provided for the vacation of a part of Todd street, in the city of Chicago, and is substantially the same as the ordinances considered by this court in Lockwood & Strickland Co. v. City of Chicago, 279 Ill. 445, and Smyth Co. v. City of Chicago, (ante, p. 136.) The ordinance and declaration show that the money in the instant case was, as in the former cases, deposited by the appellee “toward a fund for the payment and satisfaction of any and all claims for damages which may arise from the vacation of said street.” Appellee secured judgment in the trial court for said amount, and on certificate of that court that the validity of an ordinance is involved the cause comes to this court on appeal. The questions involved in this case have been fully considered in the two cases cited and those cases are controlling here. The judgment, of the superior court of Cook county is therefore affirmed. Judgment affirmed. .